DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of the Restriction Requirement mailed on May 26, 2021, in the reply filed on May 26, 2021, is acknowledged.  The traversal is on the grounds that the Restriction Requirement essentially amounts to an assertion that there is a lack of unity of invention and - particularly since the International Search Report did not identify such a lack of unity of invention - Applicant asserts that the instant Requirement for Restriction is, hence, improper. This is not found persuasive because, first, it should be noted that the Examiner is permitted to require a restriction despite the fact that the International Search Authority may have failed or chosen not to do so. Second, as clearly stated in the Restriction Requirement, the instant application contains claims directed to more than one species of the generic invention. It is these species that are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.
The requirement is still deemed proper and is therefore made FINAL.
Claims 5, 8 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the one or more metallic components upstream of the aerosol generating region" in line 2 of this claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites “wherein the source liquid comprises glycerol, propylene glycol, water, an acid, and nicotine”; however, independent claim 1 already requires nicotine and at least one acid, so it is not clear whether 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9, 11, 13-14 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hon (US. Pat. App. Pub. 2015/0250232).
Regarding independent claim 1, and dependent claims 2-3, 9 and 13, Hon discloses an electronic cigarette having a cigarette liquid bottle assembly (read: “cartridge”) which contains a cigarette liquid. The cigarette liquid contains nicotine, tobacco flavor, organic acid, stabilizer and propanediol (see Fig. 4, and paras. [0028],[0034])(corresponding to the claimed “[a]n aerosol provision cartridge for use with an aerosol provision system, the cartridge comprising: a liquid storage region comprising a source liquid, the source liquid comprising nicotine and at least one acid”).

The atomizer assembly is connected to a battery assembly via external /internal electrodes that are gold-coated (see Fig. 5a and para. [0021])(corresponding to the claimed “one or more metallic components, located substantially outside of the aerosol generating region and liquid storage region, wherein at least one of the metallic components has a coating comprising at least one of silver or gold”; the “wherein the one or more metallic components are located entirely outside of the aerosol generating region and the liquid storage regions” recitation of claim 2; the “wherein the one or more metallic components comprise at least one component selected form an electrode..” recitation of claim 3; the “wherein the one or more metallic components are coated with a coating comprising gold” recitation of claim 9; the “wherein all of the one or more metallic components upstream of the aerosol generating region relative to airflow through the aerosol provision cartridge are coated with a coating 
Regarding claims 14 and 16, the atomizer includes a heating body, the heating body being made of a wire wound in a coil form (see Fig. 9 and para. [0027])(corresponding to the “wherein the aerosol generating component is a heater” recitation of claim 14 and the “wherein the heater is a wire coil” recitation of claim 16).
Regarding independent claims 17, Hon discloses a battery assembly (read: “body section”) comprising a battery (read: power source), electric circuit board (read: control unit) and sensor (read: input means) (see paras. [0020],[0024])(corresponding to the claimed “[a]n aerosol provision system comprising the aerosol provision cartridge of claim 1 and a device comprising a body section, the body section comprising a power source, a control unit and one or more input means, wherein the device is configured to supply power to the aerosol provision cartridge in order to generate an aerosol in response to input from a user”). 
Regarding claim 18, Hon indicates that its battery may be rechargeable (see para. [0021])(corresponding to the claimed “wherein the power source is rechargeable”). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hon (US. Pat. App. Pub. 2015/0250232).
Regarding claim 4, while Hon discloses that its electrode is gold-coated, it does not indicate whether that gold-coating is coated more than once (i.e., more than one metallic component); however, it would have been obvious to one having ordinary skill in the art to have chosen to coat the electrode at least two times in order to ensure proper conductivity over use, time and wear of the electronic cigarette (corresponding to the “wherein the one or more metallic components comprise more than one metallic component coated with the same coating”).
Regarding claim 10, it would have been obvious to one having ordinary skill in the art to have provided the gold-coating for the electrode in the form of a gold alloy-coating since it is well known that since gold is so soft, alloying it with other metals increases its hardness and, hence, provides added wear over the use of the electronic cigarette (corresponding to the claimed “wherein the coating comprises a gold allow”). 
Claims 6-7, 12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hon (US. Pat. App. Pub. 2015/0250232) in view of Bowen (US. Pat. No. 9,215,895).

  Regarding claim 7, it would have been obvious to one having ordinary skill in the art to have undergone routine experimentation with the acid/nicotine amounts disclosed in the modified Hon/Bowen electronic cigarette and have arrived at the claimed molar equivalent amounts after determining that said amounts provided for optimal organoleptic qualities (corresponding to the claimed “wherein the benzoic acid is present in an amount of less than 1 meq relative to nicotine”).
Regarding claim 12, Bowen states that suitable carriers (i.e., liquid solvent) for its nicotine formulation include glycerol, propylene glycol, water and combinations thereof. Hence, it would have been obvious to one having ordinary skill in the art to have chosen any of these substances together for the carrier of the nicotine/acid cigarette liquid a such is suggested by the Bowen reference (corresponding to the claimed “wherein 
Regarding claim 21, as stated above, Hon discloses that its cigarette liquid may include tobacco flavor (see para. [0028])(corresponding to the claimed “wherein the source liquid further comprises one or more flavorings or additives”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE WALLS MAYES whose telephone number is (571)272-5836.  The examiner can normally be reached on Thursdays and alternate Monday and Tuesdays, 7:00A-3:00P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIONNE W. MAYES/         Examiner, Art Unit 1747